Citation Nr: 9933852	
Decision Date: 12/03/99    Archive Date: 12/10/99

DOCKET NO.  96-42 101A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to an increased (compensable) rating for the 
service-connected otitis media, right ear.

2.  The propriety of the initial noncompensable evaluation 
assigned for the service-connected perforated tympanic 
membrane, right ear.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans






WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1942 to 
September 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the RO.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's service-connected otitis media, right ear, 
is shown to be demonstrated by symptoms more nearly 
approximating a level of disability sufficient to warrant the 
assignment of a 10 percent rating based on likely 
suppuration.  

3.  There are no provisions within the Schedule for Rating 
Disabilities for assigning a compensable schedular evaluation 
for perforation of a tympanic membrane.  



CONCLUSION OF LAW

1.  The criteria for the assignment of a 10 percent rating 
for the service-connected otitis media, right ear, have been 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.87a including 
Diagnostic Code 6200 (1998); 38 C.F.R. §§ 3.102, 4.1, 4.2, 
4.7, 4.87 including Diagnostic Code 6200 (1999).  

2.  An initial compensable rating is not warranted for the 
service-connected perforated tympanic membrane, right ear. 38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.87a 
including Diagnostic Code 6211 (1998);  38 C.F.R. § 4.87 
including Diagnostic Code 6211 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claims for increased compensation benefits are "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that, when a veteran claims a service-connected 
disability has increased in severity, the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  
When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding the claim, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).  

With regard to the veteran's claim of entitlement to an 
increased rating for the service-connected otitis media, 
right ear, the Court has also stated that where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55 (1994).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record which would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  


I.  Increased rating - otitis media

The veteran's service-connected otitis media, right ear, is 
currently rated as noncompensably disabling under the 
criteria in the VA Schedule for Rating Disabilities for 
otitis media, suppurative, chronic.  38 C.F.R. § 4.87a, 
Diagnostic Code 6200 (1998).  Under Diagnostic Code 6200 
(1998), a 10 percent evaluation is warranted during the 
continuance of the suppurative process.  Id.  

However, effective on June 10, 1999, the rating schedule 
criteria for evaluating hearing impairment were changed.  The 
Court has held that "where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant generally 
applies."  White v. Derwinski, 1 Vet. App. 519, 521 (1991).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board is therefore required to consider the claim in 
light of both the former and revised schedular rating 
criteria to determine whether an increased evaluation for the 
veteran's otitis media, right ear is warranted.  The Board 
further notes that as the differences between the former 
criteria and the revised criteria for disabilities such as 
the one on appeal are relatively minor, the veteran has not 
been prejudiced by applying the new regulations in the first 
instance.  Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  

Under the new rating criteria for otitis media, a 10 percent 
evaluation is warranted during suppuration or with aural 
polyps.  38 C.F.R. § 4.87, Diagnostic Code 6200 (1999).  

In May 1996, the veteran testified at a hearing conducted at 
the RO that he experienced a foul-smelling drainage from his 
right ear approximately once per year.  He essentially 
reiterated this testimony at a hearing conducted at the RO in 
October 1998.  

The veteran was initially afforded a VA examination in 
October 1995.  At that time, he reported a history of 
recurrent ear infections affecting the right ear.  The 
examination report was negative for findings relative to any 
infection.  A second examination was conducted in June 1996, 
at which time there was a small amount of soft brown cerumen 
in both canals, but no discharge evident.  Subsequent VA 
examination performed in March 1998, revealed an excessive 
amount of cerumen in the external auditory canals, 
bilaterally.  

Based on a review of the evidence of record, and most 
significantly, the veteran's testimony as to his continued 
experience with recurrent infections and drainage, the Board 
finds that the veteran's service-connected otitis media, 
right ear, is manifested by a disability picture which more 
nearly approximates that required for the maximum schedular 
rating of 10 percent under both the old and the new rating 
criteria for symptoms of suppuration.  38 C.F.R. § 4.87a, 
Diagnostic Code 6200 (1998); 38 C.F.R. § 4.87, Diagnostic 
Code 6200 (1999).  

No evidence has been presented to show that the veteran's 
current disability picture is not compensated by the actual 
provisions of the rating schedule; nor has he specifically 
raised the matter of an extraschedular rating.  As such, the 
Board finds that consideration of this matter under the 
provisions of 38 C.F.R. § 3.321 is not appropriate.  


II.  Propriety of the initial rating - perforated tympanic 
membrane, right ear

In August 1996, the RO granted service connection for a 
perforated tympanic membrane, right ear, and assigned a 
noncompensable evaluation effective on January 31, 1996.  The 
veteran appealed this initial rating on the basis that it did 
not reflect the extent of his disability.  

The veteran's service-connected perforated tympanic membrane, 
right ear, is currently rated as noncompensably disabling 
under the criteria in the VA Schedule for Rating Disabilities 
for perforation of tympanic membrane, which is the maximum 
schedular evaluation available under this Diagnostic Code.  
38 C.F.R. § 4.87a, Diagnostic Code 6211 (1998).  

As noted hereinabove, however, effective on June 10, 1999, 
the rating schedule criteria for evaluating hearing 
impairment were changed.  The Court has held that "where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant generally applies."  White v. Derwinski, 1 Vet. 
App. 519, 521 (1991).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Consequently, the Board is therefore 
required to consider the claim in light of both the former 
and revised schedular rating criteria to determine whether an 
increased evaluation for the veteran's bilateral hearing loss 
is warranted.  The Board further notes that in the instant 
case, the former criteria and the revised criteria are 
identical in nature.  Hence, the veteran has not been 
prejudiced by applying the new regulations in the first 
instance.  Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  

The Board finds that, since a schedular rating in excess of 
zero percent is not contemplated under either the old or the 
new rating criteria for the disability at issue, the 
veteran's appeal must be denied.  38 C.F.R. § 4.87a, 
Diagnostic Code 6211 (1998);  38 C.F.R. § 4.87, Diagnostic 
Code 6211 (1999).  

The Board has considered whether the veteran was entitled to 
a "staged" rating for his service-connected disability as 
prescribed by the Court in Fenderson v. West, 12 Vet. App. 
119 (1999).  



ORDER

An increased rating of 10 percent for the service-connected 
otitis media, right ear, is granted, subject to the 
regulations controlling the disbursement of VA monetary 
benefits.  

An initial compensable evaluation for the service-connected 
perforated tympanic membrane, right ear, is denied.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 

